COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Tricia Rene Evans v. The State of Texas

Appellate case number:    01-12-00484-CR

Trial court case number: 1783495

Trial court:              County Criminal Court at Law No. 7 of Harris County

         This case was abated and remanded to the trial court on August 17, 2012. In the
abatement order, we directed the trial court to determine whether appellant wished to pursue the
appeal, and, if so, to determine whether appellant’s trial counsel intended to represent appellant
on appeal or should be permitted to withdraw and whether appellate counsel should be appointed
or whether appellant intended to proceed pro se. The trial court clerk has filed a supplemental
clerk’s record that includes appellant’s motion requesting appointment of appellate counsel and
the trial court’s order appointing appellate counsel, indicating that appellant wishes to pursue her
appeal. Accordingly, we REINSTATE this case on the Court’s active docket.

       The reporter’s record is ORDERED to be filed within 30 days of the date of this order,
without advance payment of costs. See TEX. R. APP. P. 35.2, 35.3(c).

        Appellant’s brief is ORDERED to be filed within 30 days of the date the reporter’s
record is filed. See TEX. R. APP. P. 38.6(a).

       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: August 16, 2013